department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date postf-114285-02 cc pa apjp b3 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel lm hmt cle pit from subject susan mosley senior technician reviewer branch apjp cc pa apjp br03 effect of disregarded_entity rules on small_partnership_exception to tefra this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend source llc cmss holdings llc tier llc mellon financial services corp llc corp a mellon financial services corp corp b chemical shareholders services partner inc parent mellon financial corp year year year postf-114285-02 issue sec_1 whether source llc qualified as a small_partnership within the meaning of sec_6231 in year if the tefra provisions apply may the service designate the parent of a dissolved partner as tax_matters_partner where both direct partners have dissolved conclusion sec_1 source llc did not qualify as a small_partnership in year a disregarded_entity remains a pass-thru_partner for purposes of applying the small_partnership_exception to the tefra provisions ie it is not disregarded for purposes of applying the small_partnership_exception to tefra the service may designate the parent of a former partner as tax_matters_partner if there are no direct partners available since it qualifies as a partner under sec_6231 facts in year the limited_liability_company in issue source llc was taxed as a partnership it had two members both of which were c corporations corp a and corp b corp a files a consolidated_return with its parent_corporation source llc qualified as a small_partnership excluded from the unified partnership audit and litigation procedures of sec_6221 through pursuant to sec_6231 in year in year corp a merged into a new single-member llc tier llc owned by the corporate parent of corp a in year tier llc acquired the interest of corp b terminating source llc’s existence as a partnership for tax purposes as of the acquisition_date tier llc and corp b then liquidated out of existence source llc filed a short_year partnership tax_return for year with the year ending on the date tier llc acquired corp b’s interest postf-114285-02 law and analysis small_partnership_exception issue sec_6231 excludes small partnerships from the unified partnership audit and litigation procedures of sec_6221 through sec_6231 defines a small_partnership as a partnership having or fewer partners each of whom is an individual a c_corporation or an estate of a deceased partner the small_partnership_exception does not apply however if any partner during the taxable_year is a pass-thru_partner as defined in sec_6231 sec_301_6231_a_1_-1 sec_6231 defines a pass-thru_partner as a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership the determination of whether a partnership meets the requirements for the small_partnership_exception under sec_6231 is made with respect to each partnership taxable_year thus a partnership that qualifies as a small_partnership in one tax_year may not qualify as a small_partnership in the succeeding tax_year if the requirements for the exception are no longer met sec_301_6231_a_1_-1 sec_301_7701-3 provides for classification of entities for federal tax purposes a business_entity that is not classified as a corporation is a domestic eligible_entity subject_to this regulation a domestic eligible_entity if it has a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner subsection b provides that in the absence of an election a domestic eligible_entity is d isregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 in our case tier llc did not make an election and therefore this domestic eligible_entity is disregarded as an entity separate from its owner for the above federal tax classification purposes this does not affect tier llc’s classification as a pass-thru_partner under sec_6231 and sec_301_6231_a_1_-1 sec_6231 defines a for taxable years ending after date sec_6231 was amended to allow c corporations to be partners in small partnerships within the meaning of sec_6231 postf-114285-02 pass-thru_partner as a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership emphasis supplied this language indicates congressional intent to make the tefra procedures apply whenever indirect partners exist whose identity will not be reflected on the face of the partnership return the language in bold in particular suggests that the federal tax classification of the intervening person is irrelevant moreover the disregarded_entity regulations did not even exist when congress enacted sec_6231 and sec_6231 thus the statutory language indicates that congress intended that the small_partnership_exception to tefra would not apply whenever as a factual matter ownership in the partnership is held through another person regardless of the legal classification of that person congress strengthened this interpretation through the later enactment of sec_6231 which indicates that the service can rely upon the facts reported on a partnership return in determining whether tefra applies consequently the test is simply whether title to the partnership_interest is held through another person regardless of that person’s tax classification see eg white v commissioner t c memo whether title is held by another is determinative of whether an interest is held through a pass-thru_partner primco management co v commissioner t c memo the fact that a grantor_trust is not required to file a return separate from its owner does not disqualify it as a pass-thru_partner under the small_partnership_exception since the grantor_trust and tefra provisions serve different purposes in primco the tax_court dealt with an analogous issue involving whether a s_corporation whose sole shareholders were two grantor trusts qualified as a small_s_corporation exempt from the unified s corporate audit and litigation procedures to qualify as a small_s_corporation primco had to have five or fewer shareholders each of whom was a natural_person or an estate none of the shareholders could be a pass-through shareholder which was defined in sec_301 sec_6231 is titled partnership return to be determinative of whether subchapter applies sec_6231 provides that i f on the basis of a partnership return for a taxable_year the secretary reasonably determines that this subchapter tefra applies then the provisions of this subchapter are hereby extended to such partnership 3former sec_6241 and made the tefra partnership provisions generally applicable to s_corporations except as modified by regulation these provisions were repealed for s_corporation for taxable years ending after date postf-114285-02 1t c iii as a_trust nominee or other similar pass-through person through whom other persons had an interest in the stock of the s_corporation the court found that the entity classification statute at issue served a wholly independent purpose from the pass-thru_partner provision of the small entity exception the court held that although the regulations indicate that a grantor_trust generally is not treated as a separate taxable entity for purposes of the federal_income_tax it is clear that a grantor_trust to the extent it constitutes a form of pass-through entity is not disregarded with respect to the application of the tefra rules we agree with the court’s determination in primco because any other rule would be unworkable for instance it is not uncommon for a partnership to have another partnership a tier partnership as a partner we have seen several recent cases where the tier partnership in turn is held by several llc’s which have the same ultimate owner under these circumstances the tier partnership and tier llc’s are disregarded for federal tax classification purposes if the federal tax classification of the tier partnership and llc’s controlled the application of the small_partnership_exception the source partnership would be a small_partnership excluded from the tefra provisions but it would be impossible to make this determination from the face of the partnership return requiring the service to investigate the chain of ownership down two or more levels in order to determine whether tefra applies is inconsistent with a plain reading of sec_301_6231_a_1_-1 and sec_6231 further it is inconsistent with sec_6231 which indicates that the service can rely upon the facts reported on a partnership return in determining whether tefra applies if such reliance is reasonable see also 91_tc_242 determination of whether tefra applies must be made on the basis of the information reported on the partnership return with respect to the same share requirement of the predecessor small_partnership_exception using the disregarded_entity rules to determine whether the small_partnership_exception to tefra applies would make sec_6231 meaningless it would no longer be reasonable to rely on the identification of an entity as a partner on the return to determine whether tefra applies accordingly we conclude that source llc did not qualify as a small_partnership in year because it had a pass-thru_partner issue since the small_partnership_exception does not apply the issue then arises as to who can act as tax_matters_partner tmp for source llc for the tefra years a tmp determination is made separately for each partnership taxable_year postf-114285-02 an llc is subject_to the same procedures as a partnership with respect to the selection of a tmp under sec_301_6231_a_7_-2 a member-manager is treated as a general_partner for purposes of selecting a tmp while all other members of the llc are treated as partners other than a general_partner if there are no elected or designated member-managers each member of the llc is treated as a member-manager sec_301_6231_a_7_-2 a partnership llc may only designate as tmp a person who was a general_partner member-manager of the llc at some time during the taxable_year for which the designation is made or is a general_partner at the time the designation is made sec_301_6231_a_7_-1 a designation can be made on the partnership return sec_301_6231_a_7_-1 or after the partnership return is filed by the general partners member-managers with a majority interest sec_301_6231_a_7_-1 if no designation is made or if a prior designation is terminated without a new tmp subsequently designated the general_partner member-manager with the largest profits interest at the close of the taxable_year involved is the tmp sec_301_6231_a_7_-1 the liquidation or dissolution of an entity terminates its status as tmp and disqualifies it from being selected under the default largest profits interest rule sec_301_6231_a_7_-1 and sec_301_6231_a_7_-1 and -1 m last sentence see 92_tc_804 if existing designations have terminated and the service determines that it would be impracticable to apply the largest profits interest rule it can select a partner to be the tmp sec_301_6231_a_7_-1 if no general_partner member- manager is available the service may select a partner including a general or limited_partner in accordance with the criteria set forth in subparagraph q of the regulation sec_6231 defines the term partner as including any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 here as the above facts indicate corp a and its alter ego tier llc were designated as the tmp on the partnership returns filed for the years at issue both direct partners liquidated upon its liquidation tier llc’s designation as the tmp of source llc terminated see sec_301_6231_a_7_-1 subsequently corp b dissolved leaving no direct partners eligible to be designated as tmp postf-114285-02 since source llc no longer is classified as a partnership and all of its members have been either liquidated or dissolved a tmp can not be designated by any members at this point in time moreover under the largest profits rule_of sec_301_6231_a_7_-1 there is no remaining partner who becomes tmp under the default largest profits interest rule thus it is impracticable to apply the largest profits rule as provided by sec_301_6231_a_7_-1 all possible general partners have been liquidated and the service is authorized to select any partner as tmp sec_301 a - q the only partner left is the parent of corp a and tier llc parent since parent filed a consolidated_return with corp a tier llc its income_tax_liability is determined by taking into account partnership items of the partnership see sec_1503 sec_1_1502-6 parent severally liability for tax on consolidated_return since the parent was a partner as defined in sec_6231 it may be designated by the service as tmp for the partnership taxable years in issue pursuant to sec_301 a -p see pae enterprises v commissioner t c memo partner who may be designated as tmp by service includes partners as defined under sec_6231 case development hazards and other considerations since we are under no obligation to select a tmp an alternative approach is to secure separate statute extensions from parent and the successor_in_interest to corp b see 92_tc_363 aff’d 899_f2d_1225 9th cir service is not required to select a tmp and existence of tmp at time fpaa is issued is not critical 91_tc_1069 generic tmp notice of final_partnership_administrative_adjustment is valid section b a permits the service to secure extensions from each partner individually the form 872-i is available for this purpose alternatively a form_872 may be used but only if it is modified to comply with the requirement of section b 4this subsection provides that any agreement under sec_6501 relating to statute extensions shall apply to the period under section a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items postf-114285-02 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
